DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first control piston (120) being larger than the second (160) as in claims 12, 14 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The examiner notes that in Fig. 2, the lead line labeled “First piston” apparently points to a cylinder or bore for containing the second piston (160) rather than to the element described in the specification as the first control piston (120).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “configured to maintain a substantially constant output flow”.  The term “substantially constant” is indefinite as it is unclear what amount of deviation is permitted.  The specification does not provide adequate guidance to allow one of skill in the art to interpret the term, and therefore fails to render the claim definite.
Regarding claims 12, 14 and 15 simultaneously, each claim recites that the first control piston is larger than the second.  However, no dimension is specified.  This leaves the scope of the claim unclear as a piston could be smaller in one dimension, e.g. length, while being larger in another, e.g. width or diameter.  The examiner will interpret the claim as requiring that the first control piston be larger in at least one dimension than the second control piston.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,486,097 to Schaffner (Schaffner hereinafter) in view of US PGPub 2016/0332509 to Seeger (Seeger).
Regarding claim 1, Schaffner teaches an pump system (10) which may be driven by an electric motor (col. 3, ln. 5), comprising a variable displacement pump (10), an electric motor (not shown), a first control piston (20) configured to limit an output pressure characteristic of the pump (10, see col. 4, ln. 60 through col. 5, ln. 30) and having a first control piston (e.g. Fig. 7, bottom of 20”) and a second control piston (e.g. Fig. 7, top of 20”).  Schaffner does not teach that the second piston is controlled by servo valve configured to maintain a substantially constant output flow of the pump regardless of motor speed.  Seeger teaches another pump system generally, and particularly teaches that a piston (44) is controlled via a servo valve (42/46) to maintain constant flow rate based on prime mover speed (e.g. paragraphs 14 and 17).  Seeger teaches that this increases reliability of machines driven by the pump output (paragraphs 2, 3).  Therefore, it would have been obvious to one of ordinary skill in the art to modulate the output of the pump of Schaffner by actuating a servo valve (as taught by Seeger) in accordance with prime mover (i.e. electric motor) speed to obtain substantially uniform output flow in order to increase the reliability of machines driven by the pump thereof as taught by Seeger.
Regarding claim 2, Seeger teaches sensing a discharge (i.e. outlet) pressure (e.g. at 48).  
Regarding claim 3, Schaffner teaches that the first piston (20) is controlled by a compensator spool (36).
Regarding claim 4, Seeger teaches that the servo valve (42/46) is supplied with pressurized fluid from the pump (at 48).
Regarding claim 5, Schaffner teaches a yoke (12) which is acted on to change the pump displacement.
Regarding claim 7, Schaffner teaches that the first piston (20) is controlled by a compensator spool (36).
Regarding claim 8, Schaffner teaches that the variable displacement pump is drivable by the output shaft of a motor (col. 3, ln. 5).
Regarding claim 9, Schaffner teaches displacement adjustment by angle change of a yoke (12).
Regarding claim 10, Schaffner teaches that the first and second control pistons are disposed coaxially in a control bore (22).
Regarding claims 11 and 13, Schaffner teaches that the first and second control piston are disposed concentrically in a control bore (22).
Regarding claims 12, 14 and 15, Schaffner teaches that the first control piston is larger than the second in pressure receiving area (i.e. including the cavity receiving spring 26”).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaffner in view of Seeger as applied to claim 1 above, and further in view of US Patent 6,374,722 to Du et al. (Du).
Regarding claim 6, the previously applied references teach the limitations of claim 1 from which claim 6 depends, but do not teach a direct pressure sensor as best understood by the examiner.  Du teaches that a direct pressure sensor (318) may be provided to a variable displacement pump in order to enable feedback control thereof (col. 3, ln. 12-30).  Therefore, it would have been obvious to one of ordinary skill in the art to use a direct pressure sensor as taught by Du in the pump of Schaffner in order to enable feedback control thereof.

Response to Arguments
Applicant's arguments filed 15 March 2022 have been fully considered but they are not persuasive.
With respect to the argument that “substantially constant” is indefinite, the applicant merely alleges that the use is appropriate.  There is no accepted standard for what is or is not substantially constant flow, and the specification uses only that phrase with no clarification.  Accordingly the rejection is maintained.
With respect to the argument that the applied references do not teach the two control pistons, the examiner has clarified the mapping presented above.  Schaffner does indeed teach an element (20) with a first, lower piston and a second, upper piston which are arranged to control the angel of the swashplate thereof.  As such, applicant’s argument is not persuasive.  In possible clarification, the original statement in the action was not intended to convey that Schaffner does not teach a second piston at all, but rather not one which is controlled in the claimed fashion.
In view of the above, the rejections are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent 3,406,850 to Hancox teaches opposed, coaxial pistons (70, 71) of differing sizes which are provided for controlling the angle of a swashplate operating lever (72)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        27 May 2022